EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
                 THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into this
12th day of October, 2006, by and between Richard Matros ("Mr. Matros") and Sun
Healthcare Group, Inc., a Delaware corporation ("Sun" or "Company").
 
                WHEREAS, Mr. Matros has served as the Chairman of the Board of
Directors and Chief Executive Officer ("CEO") of Sun since November 2001;
 
        WHEREAS, Sun and Mr. Matros entered into an Employment Agreement dated
February 28, 2002 (the “Existing Agreement”), which was scheduled to terminate
on November 6, 2005, but which was extended pursuant to the terms thereof until
November 6, 2006; and
 
                WHEREAS, Sun and Mr. Matros desire to enter into a new
employment agreement, which shall set forth the terms and conditions (including
the terms and conditions of his bonus eligibility, as approved by the
Compensation Committee of the Board of Directors of Sun on March 28, 2006) of
Mr. Matros’ employment as CEO.
 
                NOW, THEREFORE, in consideration of the above recitals and the
mutual covenants and agreements contained herein, Mr. Matros and Sun agree as
follows:
 
Section 1:     Term of Employment. Sun agrees to employ Mr. Matros and Mr.
Matros agrees to accept employment with Sun, subject to the terms and conditions
of this Agreement. Unless earlier terminated pursuant to the provisions of
Sections 5 and 6 hereof, the initial term of employment of Mr. Matros under this
Agreement is for a period of three (3) years (the "Initial Term”), commencing as
of March 28, 2006 (the "Effective Date"), and terminating March 27, 2009.
Thereafter, this Agreement shall be renewed for successive one (1) year periods
(each such period a “Renewal Term”) (the Initial Term and all full or partial
Renewal Terms occurring prior to termination or non-renewal of this Agreement
being collectively referred to as the “Term”) unless earlier terminated pursuant
to the provisions of Sections 5 and 6 hereof, or by written notice of
non-renewal given by either party to the other not less than ninety (90) days
prior to the expiration of the Initial Term or then current Renewal Term, as the
case may be.
 
Section 2.     Duties and Responsibilities. Mr. Matros is employed as CEO and is
engaged as Chairman of the Board of Directors of Sun. During the Term, Mr.
Matros shall devote his full employment time, efforts, skills and attention
exclusively to advancing and rendering profitable the business interests of Sun,
its direct and indirect subsidiaries and their lines of business; provided,
however, that to the extent the following activities do not materially interfere
or conflict with his duties and responsibilities hereunder and as imposed by
applicable laws, rules and regulations, Mr. Matros may (i) continue to serve as
a member of the boards of directors of the companies previously disclosed in
writing to the Board of Directors of Sun ("Board of Directors"), (ii) engage in
charitable, civic and religious affairs and (iii) with the prior written consent
of the Board of Directors, serve as a member of the board of directors of other
companies. Mr. Matros agrees to report to and render such services, commensurate
with his positions as Chairman or CEO, as the Board of Directors may from time
to time reasonably direct. In addition, at the reasonable request of the Board
of Directors, Mr. Matros shall serve as director or senior executive officer of
one or more direct or indirect subsidiaries of Sun without additional
compensation.
1

--------------------------------------------------------------------------------


 
Section 3:     Compensation, Benefits and Related Matters.
 

 
a.
Annual Base Salary. Sun shall pay during the Term to Mr. Matros a base salary at
an annual rate of $700,000 ("Base Salary"), such salary to be payable in
accordance with Sun's customary payroll practices (but not less frequently than
monthly). If Sun’s EBITDA for fiscal year 2006 equals or exceeds the amount of
EBITDA set forth in Sun’s budget for 2006 as approved by the Board of Directors,
Mr. Matros’ base salary will be increased to an annual rate of $750,000
retroactive to November 5, 2005. On or about each anniversary of the Effective
Date during the Term, the Board of Directors or the Compensation Committee of
the Board of Directors shall review Mr. Matros’ annual base salary for possible
merit increases in its sole discretion, and any increase in Mr. Matros’ annual
base salary rate shall thereafter constitute “Base Salary” for purposes of this
Agreement. The parties intend that such retroactive increase not be treated as
or deemed to be deferred compensation for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the rules and
regulations promulgated thereunder.

 

 
b.
Cash Bonus/Incentive Compensation. In addition to the Base Salary provided for
in Section 3(a) above, Mr. Matros shall be entitled to receive an annual bonus
(“Bonus”) in accordance with Schedule A hereto, as it may be amended from time
to time by the Compensation Committee of the Board of Directors. Such Bonus
shall be payable at the same time as other annual bonuses are paid to senior
management personnel. Subject to the provisions of Section 6, in order to have
earned and to be paid any such Bonus, Mr. Matros must be employed by Sun on the
date of such payment. It is intended that the Bonus described in this Section
3(b) qualify as "performance based compensation" under Section 162(m),of the
Code to the extent necessary to preserve the Company’s ability to deduct such
bonus.

 

 
c.
Restricted Stock and Options. Mr. Matros shall participate in such restricted
stock and option plans of the Company as are made available generally to senior
executive officers of the Company. Any grants under such plans shall be made by
the Board of Directors (or appropriate committee thereof) in its sole discretion
and such plans are subject to change during the Term at the sole discretion of
the Company.

 

 
d.
Retirement and Benefit Plans. During the Term, Mr. Matros shall be entitled to
participate in all retirement plans, health benefit programs, insurance programs
and other similar employee welfare benefit arrangements available generally to
senior executive officers of Sun from time to time. Such plans, programs and
arrangements are subject to change during the Term at the sole discretion of the
Company.

 
2

--------------------------------------------------------------------------------



 
e.
Paid Time Off. During the Term, Mr. Matros shall be entitled to paid time off in
accordance with Sun's policy for senior executive officers.

 

 
f.
Indemnification Liability/Insurance. Mr. Matros shall be entitled to
indemnification by Sun to the fullest extent permitted by applicable law and the
charter and by laws of Sun. In addition, Sun shall maintain during Mr. Matros'
employment customary director's and officers' liability insurance and Mr. Matros
shall be covered by such insurance.

 

 
g.
Taxes. All compensation payable to Mr. Matros shall be subject to withholding
for all applicable federal, state and local income taxes, occupational taxes,
Social Security and similar mandatory withholdings.

 

 
h.
Expenses. Mr. Matros shall be entitled to reimbursement for expenses incurred by
him in connection with the discharge of his duties hereunder. All such expense
reimbursement shall be subject to and shall be submitted, documented and paid in
accordance with the expense reimbursement policies of the Company, as such
policies may change from time to time.

 
Section 4:     [Reserved]
 
Section 5.     Termination. Sun may, at any time, in its sole discretion,
terminate Mr. Matros as Chairman and CEO and from all other positions with Sun
and its direct and indirect subsidiaries; provided, however, that Sun shall
provide Mr. Matros with at least five (5) business days prior written notice of
such termination and shall make the payments associated with such termination in
accordance with Section 6. Notwithstanding any provision in Section 1 hereof,
the Term shall end on the date of Mr. Matros' termination of employment in
accordance with this Agreement.
 

 
a.
Termination by Sun for "Good Cause." Sun may at any time, by written notice to
Mr. Matros at least five (5) business days prior to the date of termination
specified in such notice and specifying the acts or omissions believed to
constitute Good Cause (as defined below), terminate Mr. Matros as Chairman and
CEO and from all other positions with Sun and its direct and indirect
subsidiaries for Good Cause. Sun may relieve Mr. Matros of his duties and
responsibilities pending a final determination of whether Good Cause exists, and
such action shall not constitute Good Reason (as defined below) for purposes of
this Agreement. Payment to Mr. Matros upon a termination for Good Cause is set
forth in Section 6(a). "Good Cause" for termination shall mean any one of the
following:

 

 
1.
Any felony criminal conviction (including conviction pursuant to a nolo
contendere plea) under the laws of the United States or any state or other
political subdivision thereof which, in the sole discretion of the Board of
Directors, renders Mr. Matros unsuitable for the position of either Chairman or
CEO;

 
3

--------------------------------------------------------------------------------



 
2.
Any act of financial malfeasance or financial impropriety, as determined by the
Board of Directors in good faith;

 

 
3.
Mr. Matros' continued willful failure to perform the duties reasonably requested
by the Board of Directors and commensurate with his positions as Chairman and
CEO (other than any such failure resulting from his incapacity due to his
physical or mental condition) after a written demand for substantial performance
is delivered to him by the Board of Directors, which demand specifically
identifies the manner in which the Board of Directors believes that he has not
substantially performed his duties, and which performance is not substantially
corrected by him within ten (10) days of receipt of such demand;

 

 
4.
Any material workplace misconduct or willful failure to comply with Sun's
general policies and procedures as they may exist from time to time by Mr.
Matros which, in the good faith determination of the Board of Directors, renders
Mr. Matros unsuitable for the position of either Chairman or CEO;

 

 
5.
Any material breach by Mr. Matros of the provisions of this Agreement which has
not been cured by Mr. Matros thirty (30) days following delivery of notice to
Mr. Matros specifying such material breach, or the repetition of any such
material breach after it has been cured; or

 

 
6.
Any act of moral turpitude, as determined by the Board of Directors in good
faith.

 

 
b.
Termination by Sun without Good Cause. Sun may at any time, by written notice to
Mr. Matros at least five (5) business days prior to date of termination
specified in such notice, terminate Mr. Matros as Chairman and CEO and from all
other positions with Sun and its direct and indirect subsidiaries. If such
termination is made by Sun other than by reason of Mr. Matros' death, Disability
(as defined in Section 5(e)) or expiration of the Term, and Good Cause does not
exist, such termination shall be treated as a termination without Good Cause and
Mr. Matros shall be entitled to payment in accordance with Section 6(b).

 

 
c.
Termination by Mr. Matros for Good Reason. Mr. Matros may, at any time at his
option within sixty (60) days following an event or condition that constitutes
Good Reason (as defined below), resign for Good Reason as Chairman and CEO and
from all other positions with Sun and its direct and indirect subsidiaries by
written notice to Sun at least thirty (30) days prior to the date of termination
specified in such notice; provided, however, that Sun has not substantially
corrected the event or condition that would constitute Good Reason prior to the
date of termination. Payment to Mr. Matros upon a termination for Good Reason is
set forth in Section 6(b).

 
4

--------------------------------------------------------------------------------



 
1.
“Good Reason" shall mean the occurrence of any one of the following events or
conditions (but only if Mr. Matros provides a notice of resignation to Sun
within sixty (60) days following such event or condition):

 

 
(a)
A meaningful and detrimental reduction, without Mr. Matros' written consent, in
the nature of his responsibilities at Sun, or a meaningful and detrimental
change in his reporting responsibilities or titles;

 

 
(b)
A reduction of compensation as set forth in Sections 3(a) and 3(b) (collectively
the "Compensation"), a reduction of the benefits set forth in Sections 3(d) -
3(f) (collectively, the "Benefits") (other than a reduction of Benefits
uniformly applicable to other members of senior management), or failure by Sun
to pay to Mr. Matros any portion of the Compensation or Benefits within seven
(7) business days of the date such compensation or other payments and benefits
are due; or

 

 
(c)
A change in Mr. Matros' principal work location to a place other than Orange
County, California.

 

 
d.
Voluntary Resignation. Mr. Matros may, at any time at his option with thirty
(30) calendar days written notice to Sun, voluntarily resign without Good Reason
as Chairman and CEO and from all other positions with Sun and its direct and
indirect subsidiaries. Payment to Mr. Matros upon his voluntary resignation
without Good Reason is set forth in Section 6(a). Resignation from Sun shall
automatically constitute resignation from all positions of any subsidiary.

 

 
e.
Death or Disability. Mr. Matros' employment under this Agreement and the Term
shall terminate automatically as of the date of Mr. Matros' death. Sun may, at
any time by written notice to Mr. Matros at least five (5) business days prior
to the date of termination specified in such notice, terminate Mr. Matros as
Chairman and CEO and from all other positions with Sun and its direct or
indirect subsidiaries by reason of his Disability. "Disability" shall mean any
physical or mental condition or illness that prevents Mr. Matros' from
performing his duties hereunder in any material respect for a period of 120
substantially consecutive calendar days, as determined by a physician selected
by Sun or, if Mr. Matros is incapacitated, reasonably acceptable to the Director
of Medicine or equivalent senior physician at Hoag Hospital. Payment to Mr.
Matros upon his termination by reason of his death or Disability is set forth in
Section 6(a).

 
Section 6:     Payments Upon Termination.
 
5

--------------------------------------------------------------------------------



 
a.
Payment Upon Termination for Good Cause, Resignation without Good Reason, Death
or Disability. In the event of termination of employment during the Term
pursuant to Sections 5(a), 5(d) or 5(e), Mr. Matros, or his estate where
applicable, shall be paid any earned but unpaid Base Salary through the date of
termination and any accrued and unused paid time off through the date of
termination. In addition, in the case of a termination of employment pursuant to
Sections 5(e), but not Sections 5(a) or 5(d), Mr. Matros or his estate shall be
paid any accrued and unpaid Bonus for any prior fiscal year and a pro rata
portion (based on the number of days of employment in the fiscal year of
termination divided by 365) of the Bonus, if any, for the fiscal year in which
the termination occurs. Mr. Matros' shall also receive his vested benefits in
accordance with the terms of Sun's compensation and benefit plans, and his
participation in such plans and all other perquisites (including, but not
limited to, his car allowance) shall cease as of the date of termination, except
to the extent Mr. Matros may elect to continue coverage as under any welfare
benefit plans as required by Part 6, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Upon a termination under Section 5(a), 5(d) or
5(e), Mr. Matros shall not be entitled to any compensation or benefits under
this Agreement except as set forth in this Section 6(a).

 

 
b.
Payment Upon Termination by Sun without Good Cause, or following expiration of
the Term, or by Mr. Matros for Good Reason. In the event of termination of
employment during the Term pursuant to Sections 5(b) or 5(c) or at the
expiration of the Term following Sun's provision to Mr. Matros of a notice of
non-extension, as provided in Section 1, Mr. Matros shall be entitled to a lump
sum severance payment in an amount equal to the greater of: (i) the unpaid and
unearned portion of his Base Salary for the remainder of the Initial Term or
then current Renewal Term, as the case may be, or (ii) two (2) year's Base
Salary or, in the event such termination occurs on or within two years following
the date of a Change in Control, three (3) year's Base Salary. Notwithstanding
the foregoing, Mr. Matros' right to receive the severance payment hereunder
shall be conditioned upon his execution and delivery of a general release in
favor of Sun, which shall not be inconsistent with the terms of this Agreement,
and such other documents and instruments as are reasonably required by Sun. Mr.
Matros shall also be entitled to any accrued and unpaid Bonus for any prior
fiscal year and a pro rata portion (based on the number of days of employment in
the fiscal year of termination divided by 365) of the Bonus, if any, for the
fiscal year in which the termination occurs and payment of any accrued paid time
off pursuant to Section 3(e) in accordance with Company policy. Mr. Matros'
participation in any other retirement and benefit plans and perquisites
(including, but not limited to, his car allowance) shall cease as of the date of
termination, except Mr. Matros and his eligible dependents (as determined under
Sun's health plan) shall be entitled to continuing coverage under Sun's health
plans on the same basis as active employees until the earlier of (i) the second
anniversary of the date of termination or (ii) the date of Mr. Matros or his
eligible dependents become eligible to participate in a plan of a successor
employer. A termination of Mr. Matros' employment during the Term without Good
Cause (other than by reason of his death or Disability) within six (6) months
preceding a Change in Control shall be treated as if such termination occurred
on the date of such Change in Control if it is reasonably demonstrated that the
termination was at the request of the third party who has taken steps reasonably
calculated to effect such Change in Control or otherwise arose in connection
with or in anticipation of such Change in Control.

 
6

--------------------------------------------------------------------------------



 
c.
"Change in Control." For purposes of this Section 6, a "Change in Control" shall
be deemed to have occurred if any of the following events occurs:

 

 
1.
Any "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the "1934 Act")), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company (an "Acquiring Person"), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of more than
33 1/3% of the then outstanding voting stock of the Company;

 

 
2.
A merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 51% of the combined voting power of the voting
securities of the Company or surviving entity outstanding immediately after such
merger or consolidation;

 

 
3.
A sale or other disposition by the Company of all or substantially all of the
Company's assets;

 

 
4.
During any period of two (2) consecutive years (beginning on or after the
Effective Date), individuals who at the beginning of such period constitute the
Board of Directors and any new director (other than a director who is a
representative or nominee of an Acquiring Person) whose election by the Board of
Directors or nomination for election by the Company's shareholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination was previously so approved, no longer constitute a majority of the
Board of Directors;

 
provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to the Company ("Chapter 11 Plan"), or a liquidation under the
Bankruptcy Code constitute a Change in Control. In addition, notwithstanding
Sections 6(c)(1), 6(c)(2), 6(c)(3) and 6(c)(4), a Change in Control shall not be
deemed to have occurred in the event of a sale or conveyance in which the
Company continues as a holding company of an entity or entities that conduct the
business or businesses formerly conducted by the Company, or any transaction
undertaken for the purpose of reincorporating the Company under the laws of
another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company's capital stock. Mr. Matros' continued
employment without objection following a Change in Control shall not, by itself,
constitute consent to or a waiver of rights with respect to any circumstances
constituting Good Reason hereunder. A Change in Control shall not, by itself,
constitute Good Reason hereunder.
7

--------------------------------------------------------------------------------



 
d.
Cooperation. Following the expiration or a termination of this Agreement for any
reason, Mr. Matros shall provide such cooperation as is reasonably required by
the Company, including, without limitation, consulting with the Company with
respect to litigation and/or matters that relate to facts and circumstances that
occurred during the Term of his employment by the Company, and executing such
documents and instruments relating to such Term of employment as are reasonably
requested by Sun.

 
Section 7:     Additional Payments.
 

 
a.
Gross-Up Payments. Notwithstanding anything herein to the contrary, if it is
determined that any payment to Mr. Matros pursuant to this Agreement would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
interest or penalties thereon, is herein referred to as an "Excise Tax"), then
Mr. Matros shall be entitled to an additional payment (a "Gross-Up Payment") in
an amount that will place Mr. Matros in the same after-tax economic position
that he would have enjoyed if the Excise Tax had not applied to the payment. The
amount of the Gross-Up Payment shall be determined by an accounting firm
retained by Sun (the "Accounting Firm") using such formulas as the Accounting
Firm deems appropriate. No Gross-Up Payment shall be payable hereunder if the
Accounting Firm determines that the payments are not subject to an Excise Tax.

 
b.
Determination of Gross-Up Payment.  Subject to the provisions of Section 7(c),
all determinations required under this Section 7, including whether a Gross-Up
Payment is required, the amount of the payments constituting parachute payments,
and the amount of the Gross-Up Payment, shall be made by the Accounting Firm,
which shall provide detailed supporting calculations both to Sun and Mr. Matros
within fifteen days of Mr. Matros' date of termination or any other date
reasonably requested by Sun or Mr. Matros on which a determination under Section
7 is necessary or advisable. Within five days of the receipt by Mr. Matros and
Sun of the Accounting Firm's determination of the initial Gross-Up Payment, Sun
shall pay the amount of such Gross-Up Payment to the applicable taxing
authorities for the benefit of Mr. Matros. If the Accounting Firm determines
that no Excise Tax is payable by Mr. Matros, Sun shall cause the Accounting Firm
to provide Mr. Matros and Sun with an opinion that Sun has substantial authority
under the Code and regulations thereunder not to report an Excise Tax on Mr.
Matros' federal income tax return. Any determination by the Accounting Firm
shall be binding upon Mr. Matros and Sun. If the initial Gross-Up Payment is
insufficient to cover the amount of the Excise Tax that is ultimately determined
to be owing by Mr. Matros with respect to any payment (hereinafter and
"Underpayment"), Sun, after exhausting its remedies under Section 7(c) below,
shall promptly pay to the applicable taxing authorities for the benefit of Mr.
Matros (or directly to Mr. Matros in the event Mr. Matros previously paid the
related tax amounts) an additional Gross-Up Payment in respect of the
Underpayment.

8

--------------------------------------------------------------------------------


c.
Procedures. Mr. Matros shall notify Sun in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Sun of a
Gross-Up Payment. Such notice shall be given as soon as practicable after Mr.
Matros knows of such claim and shall apprise Sun of the nature of the claim and
the date on which the claim is requested to be paid. Mr. Matros agrees not to
pay the claim until the expiration of the thirty-day period following the date
on which Mr. Matros notifies Sun, or such shorter period ending on the date the
taxes with respect to such claim are due (the "Notice Period"). If Sun notifies
Mr. Matros in writing prior to the expiration of the Notice Period that it
desires to contest the claim, Mr. Matros shall: (i) give Sun any information
reasonably requested by Sun relating to the claim; (ii) take such action in
connection with the claim as Sun may reasonably request, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Sun and reasonably acceptable to Mr. Matros;
(iii) cooperate with Sun in good faith in contesting the claim; and (iv) permit
Sun to participate in any proceedings relating to the claim. Mr. Matros shall
permit Sun to control all proceedings related to the claim and, at its option,
permit Sun to pursue or forgo any and all administrative appeals, proceedings,
hearings, and conferences with the taxing authority in respect of such claim. If
requested by Sun, Mr. Matros agrees either to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner and to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts as Sun shall determine;
provided, however, that if Sun directs Mr. Matros to pay such claim and pursue a
refund, Sun shall pay such claim on Mr. Matros’ behalf on an after-tax and
interest-free basis (the "Claim Payment"). Sun's control of the contest related
to the claim shall be limited to the issues related to the Gross-Up Payment and
Mr. Matros shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or other taxing authority. If Sun
does not notify Mr. Matros in writing prior to the end of the Notice Period of
its desire to contest the claim, Sun shall pay to the applicable taxing
authorities on Mr. Matros’ behalf an additional Gross-Up Payment in respect of
the excess parachute payments that are the subject of the claim.

 

 
d.
Repayments. If, after a Claim Payment is made by Sun, Mr. Matros becomes
entitled to a refund with respect to the claim to which such Claim Payment
relates, Mr. Matros shall pay Sun the amount of the refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after a
Claim Payment is made by Sun, a determination is made that Mr. Matros shall not
be entitled to any refund with respect to the claim and Sun does not promptly
notify Mr. Matros of its intent to contest the denial of refund, then the amount
of the Claim Payment shall offset the amount of the additional Gross-Up Payment
then owing to Mr. Matros.

 
9

--------------------------------------------------------------------------------



 
e.
Further Assurances. Sun shall indemnify Mr. Matros and hold him harmless, on an
after-tax basis, from any costs, expenses, penalties, fines, interest or other
liabilities ("Losses") incurred by Mr. Matros with respect to the exercise by
Sun of any of its rights under Section 7, including, without limitation, any
Losses related to Sun's decision to contest a claim or any imputed income to him
resulting from any Claim Payment or action taken on Mr. Matros' behalf by Sun
hereunder. Sun shall pay all legal fees and expenses incurred under Section 7
and shall promptly reimburse Mr. Matros for the reasonable expenses incurred by
him in connection with any actions taken by Sun or required to be taken by Mr.
Matros hereunder. Sun shall also pay all of the fees and expenses of the
Accounting Firm, including, without limitation, the fees and expenses related to
the opinion referred to in Section 7(b).

 
Section 8:     Protection of Sun's Interests.
 

 
a.
Ownership of Property. Mr. Matros acknowledges and agrees that any and all
property developed, discovered or created by him during the pendency of his
employment by the Company, including, without limitation, any and all
copyrights, trademarks, trade secrets or other intellectual property is and
shall remain the sole and exclusive property of the Company and Mr. Matros
hereby sells, assigns and otherwise transfers all of his right, title and
interest in and to such property, if any, to the Company.

 

 
b.
Confidentiality. Mr. Matros agrees that he will not at any time, during or after
the term of this Agreement, except in performance of his obligations to Sun
hereunder or with the prior written consent of the Board of Directors, directly
or indirectly disclose to any person or organization any secret or "Confidential
Information" that Mr. Matros may learn or has learned by reason of his
association with Sun and its direct and indirect subsidiaries. For purposes of
all of this Section 8 only, "Sun" shall also include Sun's direct and indirect
subsidiaries. The term "Confidential Information" means any information not
previously disclosed to the public or to the trade by Sun's management may need
rewording with respect to Sun's products, services, business practices,
facilities and methods, salary and benefit information, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, pricing information, customer lists, financial information
(including revenues, costs or profits associated with any of Sun's products or
lines of business), business plans, prospects or opportunities.

 
10

--------------------------------------------------------------------------------



 
c.
Exclusive Property. Mr. Matros confirms that all Confidential Information is and
shall remain the exclusive property of Sun. All business records, papers and
documents kept or made by Mr. Matros relating to the business of Sun shall be
and remain the property of Sun. Upon the expiration or termination of Mr.
Matros' employment with Sun for any reason or upon the request of Sun at any
time, Mr. Matros shall promptly deliver to Sun, and shall not without the
consent of the Board of Directors, retain copies of, Confidential Information,
or any written materials not previously made available to the public, or records
and documents made by Mr. Matros or coming into Mr. Matros' possession
concerning the business or affairs of Sun.

 

 
d.
Nonsolicitation. Mr. Matros shall not, during his employment under this
Agreement, and for two (2) years following the termination of this Agreement,
for whatever reason or cause, in any manner induce, attempt to induce, or assist
others to induce, or attempt to induce, any employee, agent, representative or
other person associated with Sun or any customer, patient or client of Sun to
terminate his or her association or contract with Sun, nor in any manner,
directly or indirectly, interfere with the relationship between Sun and any of
such persons or entities.

 

 
e.
Relief. Without intending to limit the remedies available to Sun, Mr. Matros
acknowledges that a breach of any of the covenants in Section 8 may result in
material irreparable injury to Sun for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat thereof, Sun shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Mr. Matros from engaging in activities prohibited by
Section 8 or such other relief as may be required to specifically enforce any of
the covenants in Section 8.

 

 
f.
Non-Disparagement. Mr. Matros shall not during his employment under this
Agreement and for two (2) years following termination of the Agreement, for
whatever reason, make any statements that are intended to or that would
reasonably be expected to harm Sun or any of its subsidiaries or affiliates,
their respective predecessors, successors, assigns and employees and their
respective past, present or future officers, directors, shareholders, employees,
trustees, fiduciaries, administrators, agents or representatives. Sun and its
officers and directors will not make any statements that are intended to or that
would reasonably be expected to harm Mr. Matros or his reputation or that
reflect negatively on Matros’ performance, skills or ability.

 
Section 9:     Miscellaneous Provisions.
 

 
a.
Amendments, Waivers, Etc. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by both parties. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 
11

--------------------------------------------------------------------------------



 
b.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

 
c.
Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement and this Agreement shall supersede all
prior agreements, including the Existing Agreement, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

 

 
d.
Resolution of Disputes. Any disputes arising under or in connection with this
Agreement may, at the election of Mr. Matros or Sun, be resolved by binding
arbitration, to be held in Orange County, California in accordance with the
rules and procedures of the American Arbitration Association. If arbitration is
elected, Mr. Matros and Sun shall mutually select the arbitrator. If Mr. Matros
and Sun cannot agree on the selection of an arbitrator, each party shall select
an arbitrator and the two arbitrators shall select a third arbitrator who shall
resolve the dispute. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Nothing herein shall limit the
ability of Sun to obtain the injunctive relief described in Section 8(e) pending
final resolution of matters that are sent to arbitration.

 

 
e. 
Attorneys' Fees. Sun shall pay or reimburse Mr. Matros on an after-tax basis for
all costs and expenses (including, without limitation, court costs, costs of
arbitration and reasonable legal fees and expenses which reflect common practice
with respect to the matters involved) incurred by Mr. Matros if Mr. Matros
prevails on the merits of any claim, action or proceeding (i) contesting or
otherwise relating to the existence of Good Cause in the event of Mr. Matros'
termination of employment during the Term for Good Cause; (ii) enforcing any
right, benefit or obligation under this Agreement, or otherwise enforcing the
terms of this Agreement or any provision thereof; or (iii) asserting or
otherwise relating to the existence of Good Reason in the event of Mr. Matros'
termination of employment during the Term for Good Reason.

 

 
f.
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

 
12

--------------------------------------------------------------------------------



 
g.
Notice. For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

 
                To Sun:
 
Sun Healthcare Group, Inc.
Attention: General Counsel
18831 Von Karman, Suite 400
Irvine, California 92612-1537
 
To Mr. Matros:
 
Mr. Richard Matros
14 Scenic Bluff
Newport Coast, California 92657
 
                    The parties hereto have executed this Agreement as of the
date first above written.
 
 

 /s/ Richard Matros                                 October 12, 2006  RICHARD
MATROS  Date          SUN HEALTHCARE GROUP, INC.            By /s/ Michael
Newman                        October 12, 2006  Its Executive Vice President
 Date

 
 


13

--------------------------------------------------------------------------------


 
Schedule A
 
Mr. Matros shall be eligible to receive a Bonus for any fiscal year based on the
criteria set forth below. There are two components to his Bonus: EBITDA and EVC,
which are defined and outlined below. In the event performance thresholds are
met as outlined below, his minimum bonus shall be no less than 10% of his Base
Salary, and his maximum Bonus shall not exceed 120% of his Base Salary.
 
1.     Mr. Matros shall be eligible for a payment of up to 60% of his Base
Salary based on earnings before interest, taxes, depreciation and amortization
of Sun (“EBITDA”), as published by Sun in its press release announcing financial
results for the year in which the Base Salary was earned, but excluding the
effect of actuarial adjustments for self-insurance for general and professional
liability. The Compensation Committee reserves the right to make adjustments to
the calculation, including the inclusion or exclusion of discontinued
operations. The Compensation Committee shall establish the EBITDA target each
year. The EBITDA component of the Bonus shall be paid based upon actual EBITDA
attained as a percentage of the target EBITDA as follows: if actual EBITDA is
less than 95% of target EBITDA, the amount of this component will be zero; if
actual EBITDA is 95% of target EBITDA, the amount will be 5% of Base Salary; if
actual EBITDA is 100% of target EBITDA, the amount will be 25% of Base Salary
(if actual EBITDA is greater than 95% but less than 100% of target EBITDA, the
amount will be pro rated between 5% and 25% of Base Salary); and if actual
EBITDA is 120% (or greater) of target EBITDA, the amount will be 60% of Base
Salary (if actual EBITDA is greater than 100% but less than 120% of target
EBITDA, the amount will be pro rated between 25% and 60% of Base Salary).
 
2.     Mr. Matros shall be eligible for a payment of up to 60% of his Base
Salary based on equity value creation (“EVC”). EVC shall be calculated as
follows (such calculations to be based on the audited consolidated financial
statements of SHG for the year in which the Base Salary was earned): (i) 9.0 x
EBITDA (as calculated above), (ii) less long-term debt, including the current
portion, (iii) plus unrestricted cash, (iv) less 25% of accrued self-insurance
obligations, including the current portion and net of restricted cash; provided,
however, that the Compensation Committee reserves the right to exclude
discontinued operations and to require pro forma calculations of EVC to take
into account acquisitions, divestitures and material restructurings. The
Compensation Committee shall establish the EVC targets each year. The EVC
component of the Bonus shall be paid based upon the actual EVC attained as a
percentage of the target EVC, as follows: if actual EVC is less than 90% of
target EVC, the amount of this component will be zero; if actual EVC is 90% of
target EVC, the amount will be 5% of Base Salary; if actual EVC is 100% of
target EVC, the amount will be 25% of Base Salary (if actual EVC is greater than
90% but less than 100% of target EVC, the amount will be pro rated between 5%
and 25% of Base Salary); and if actual EVC is 140% (or greater) of target EVC ,
the amount will be 60% of Base Salary (if actual EVC is greater than 100% but
less than 140% of target EVC, the amount will be pro rated between 25% and 60%
of Base Salary).
 
 
14

--------------------------------------------------------------------------------

